Citation Nr: 1413897	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for anxiety disorder.

2. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran initially requested a Board hearing but revised the request to a hearing with a Decision Review Officer (DRO) at the RO in a March 2013 statement and again revised for an informal conference with a DRO, which took place in May 2013.  Per the Veteran's requests, no formal hearing was necessary.

Although the Veteran only made a claim for anxiety, the record contains evidence of depression, as well.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The Board denied the claim for service connection for anxiety in an October 2005 decision.

2. Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to unestablished facts necessary to substantiate his claim. 


CONCLUSION OF LAW

The October 2005 Board denial of service connection for anxiety is final, but new and material evidence has been received sufficient to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In October 2005, the Board found that there was no clinical evidence of a current mental health disability and no evidence of a relationship to service.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the October 2005 decision; therefore, this decision became final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Evidence of record at the time of the October 2005 decision included VA treatment records and written statements and testimony from the Veteran; service records were destroyed by fire.  VA treatment records showed some prior treatment for mental health but no current treatment or diagnosis.  The Veteran stated that his anxiety began during service and he had treatment during service.  

Since the last final adjudication of his claim, the Veteran has provided additional statements, a statement from a fellow Veteran about an additional term of active duty, and information about current treatment, which allowed VA to obtain treatment records.

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence of current treatment shows positive screenings for depression.  The evidence raises a reasonable possibility of substantiating the claim inasmuch as it initiates VA's duty to provide additional development, including a medical examination and opinion as to nexus.  Therefore, the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disability, to include anxiety, is granted.

REMAND

The Veteran has stated and provided the statement of a fellow serviceman that he served an additional period of active duty, which ended with a medical discharge for mental health problems.  Additional steps are needed to search for those records and document efforts made by VA.

Further, the Veteran provided statements of symptoms and VA treatment had positive screenings for depression within the year prior to the claim.  See Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran testified to symptoms and treatment during service and evidence shows mental health treatment in the intervening time suggesting a causal relationship such that an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's mental health.

2.  Obtain any records of an additional period of active service beginning in 1959.  Searches for federal records should continue until it is established that the records do not exist or that further searches would be futile.  Any negative search result should be noted in the record and communicated to the Veteran.

3. After completing the above tasks, schedule the Veteran for a VA examination and forward the claims file to the examiner for an opinion on the Veteran's mental health.  The examiner should provide answers to the following:

a. Does the Veteran have a current mental health disability (i.e. such a disability at any time since approximately 2008)? 

Take note and address the positive depression screenings in VA treatment.  

b. Is any current mental health disability at least as likely as not related to service?  

Take note and address the Veteran's statements of symptoms and treatment during service, as well as, VA treatment in the 80s.  

All testing and procedures necessary to render an opinion should be completed.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of symptoms and treatment.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific knowledge or the lack of evidence.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


